DETAILED ACTION
Claims 10-18 are pending. Claims 10, 11, 12 and 16 are amended.

Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101, is withdrawn in view of Applicant' s reply filed 10/08/2020.
To note: Claims 10-18 are patent eligible with regards to the 2019 Patent Eligibility Guidance Update. The claims, taken as a whole amount to a practical application of the judicial exception see Patent Eligibility Guidance Update (a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “at least one other quantity obtained, independent of the calculation of the principal component, from one or more sensors” and makes it inconsistent with the claimed language of claim 17, e.g. physical quantity. It appears “the at least one other quantity obtained…” which claim 16 relies on, is the same element as described in the claim 17, “calculating a physical quantity…” . The language of claim 16 is therefore unclear whether the same physical quantity referred to in claim 17 is used as suggested in claim 16. Claim 10 for example, makes it clear how “a physical quantity” is calculated and used for failure determination; however, the use of the “at least one other quantity obtained” is unclear in the context of claim 16.
The Examiner recommends clarifying “quantity” in claim 16 or amending claim 17 to be consistent with the claimed elements.
As to claim 18, it depends from claim 16; therefore, containing a similar problem as explained above.

Allowable Subject Matter
Claims 11-15 are allowed. Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
Claim 11 is allowed because the closest prior art, Fujiwara et al. [US Patent Application Publication 2014/0288768 A1], fails to anticipate or render obvious a physical quantity for failure determination calculator calculating, independent of the calculation of the principal component a physical quantity to be used for failure determination on a basis of the plurality of sensor data; and an operation state classifier performing generation of classification of a sensor data collected from the device for each operation state using the principal component calculated by the principal component calculator and the physical quantity calculated by the physical quantity for failure determination calculator, in combination with all other limitations in the claim(s) as defined by applicant.

Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY NGON whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on (571) 272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY NGON/
Primary Examiner, Art Unit 2862